September 8, 2015



RE: State of Texas vs. John Esquivel, D-1-DC-14-301500



Dear Mr. Kyle,

This case was due as of yesterday after a request for an extension was granted.
This case seems to have been on a fast track since day one. I am requesting a
second 30-day extension for a couple of reasons. For starters, even though I feel
confident after speaking with the appellate attorney that payment arrangements
will be made and they are serious about following through with the appeal, the fact
remains that payment arrangements still have not been made. Further, due to my
trial schedule and other transcript deadlines, I would need more time to complete
this reporter’s record anyway.

Thank you in advance for your consideration to this matter.



Sincerely,

Angela Chambers